DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
Reference character 1 in Fig. 1 should not be underlined.
Reference character 21 in Figs. 2 and 3 should not be underlined.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the parts labeled with reference characters 4, 21 and 22 in the embodiment shown in Fig. 3 are distinct from the parts labeled with these same reference characters in the embodiment shown in Fig. 2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2015/0034222 A1; previously cited by Applicant; hereinafter “Martin”).
	Martin discloses a non-pneumatic tire comprising an inner tube 26 attachable to an axle, an outer tube 28 configured to surround the inner tube from an outer side in a tire radial direction, and an elastically deformable connecting member 34 configured to connect the inner tube and the outer tube to each other, the non-pneumatic tire comprising at least one of:

a detection section (sensor 38) configured to detect occurrences of scratching, damage, or deterioration in the non-pneumatic tire; and a reporting section (either receiver 40 and transmitter 42, or pocket 44) configured to report occurrences of scratching, damage, or deterioration in the non-pneumatic tire (Figs. 4 and 5; paragraphs [0031] and [0041]), and wherein the reporting section 44 is considered to be a weakened section inasmuch as it is a pocket or cavity provided in a portion of the connecting member 34 (Figs. 4 and 5; paragraphs [0031] and [0033]), and having a lower strength than that of other areas inasmuch as the reporting section 44 is a pocket or cavity formed in the connection member 34 (Figs. 4 and 5; paragraphs [0031] and [0033]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jeon (WO 2011/049407 A2; newly cited).
	Although Martin further discloses in paragraph [0017] that its non-pneumatic tire can be used with “any type of ground-borne vehicle” including “any other vehicle type known to a person skilled in the art” which would implicitly comprise a vehicle body including the axle, Martin fails to expressly disclose its non-pneumatic tire being used with a two-wheeled vehicle.
	Jeon, however, teaches a non-pneumatic tire 10 (Abstract) that can be used with a two-wheeled vehicle (ninth-to-last line on page 2 of the English language machine translation; Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin by using its non-pneumatic tire on a two-wheeled vehicle, such as taught by Jeon, to provide the benefit of a two-wheeled vehicle that is not at risk of having a flat tire due to a tire puncture.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	For example, each of the not relied upon cited references includes at least one sensor mounted on or in the tire to detect occurrences of scratching, damage or deterioration of the tire.

 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617